972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rex B. CAMPBELL, James D. Blair, John A. Burchak, Clyde B.Cook, Charles E. Cooper, Ronald D. Foster, Jane E. Hapgood,Birt T. Jones, Dennis F. Lodovici, William M. McClintock,Terrance M. Pelkey, James C. Smith, Gilbert L. Gann, III,Charles W. Gries, Lenon L. Gripper, James A. VanMiddlesworth and Larry D. Wright, Plaintiffs-Appellants,v.U.S. AIR FORCE and Edward Air Force Base, Defendants-Appellees.
No. 92-1213.
United States Court of Appeals, Federal Circuit.
April 23, 1992.

ON MOTION
Before MICHEL, Circuit Judge.

ORDER

1
The parties state that they have settled this case and jointly move to vacate certain district court orders and to remand to the district court to dismiss the case.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion is granted.   Smith International, Inc. v. Hughes Tool Co., 839 F.2d 663 (Fed.Cir.1988);   Gibraltar Industries, Inc. v. United States, 726 F.2d 747 (Fed.Cir.1984).


4
(2) The two December 18, 1990 orders of the United States District Court for the Eastern District of California are vacated, the case is remanded to the district court with directions to dismiss the case.